PER CURIAM.
The trial court patiently and carefully passed upon each and every contention of petitioner, even to the extent of passing the case so that petitioner could have brought in the entire record of his original trial and have the same introduced in evidence. Every right of petitioner was by the court carefully preserved.
The judgment of the district court discharging the writ of habeas corpus and remanding petitioner to the custody of appellee is hereby affirmed.1

 Walker v. Johnston, 312 U.S. 275, 61 S.Ct. 574, 85 L.Ed. 830; Lyons v. State of Oklahoma, 322 U.S. 596, 64 S.Ct 1208, 88 L.Ed. 1481; Telfian v. Sanford, 5 Cir., 161 F.2d 556.